Citation Nr: 1420824	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2011 the Board remanded the Veteran's claim for further development.  The case has been returned to the Board for appellate action. 

Documents contained on the Virtual VA paperless claims processing system are not relevant to the issue currently before the Board, or are duplicative of the evidence of record.  The Veterans Benefits Management System does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board again finds that further development is necessary, and the Veteran's claim must again be remanded.

In the July 2011 remand, the Board instructed the AOJ to have the Veteran identify the specific VA facilities from which he received a diagnosis and treatment for hypertension since discharge from service, and request VA outpatient clinical records from 1985 (or earlier) through 2003.  In an August 2011 statement, the Veteran identified the Chico VA Community Based Outpatient Clinic and Mather [sic, Sacramento] VA Medical Center (VAMC) as the facilities at which he received treatment.  Both facilities are part of the VA Northern California Health Care System (HCS).  In September 2011, the AOJ sent a request to the Northern California HCS for a copy of all available medical records for the Veteran dated before July 16, 1997.  In an October 2011 letter, the Northern California HCS stated that the AOJ's records request was insufficient, and that a new request including the type and extent of the information requested was necessary.  The record does not indicate that the AOJ submitted another records request to the Northern California HCS.  As there has not been substantial compliance with the remand directives with respect to this claim, the appeal must be remanded again for the AOJ to make appropriate efforts to obtain the Veteran's VA treatment records dated prior to 1997.  Stegall v. West, 11 Vet. App. 268 (1998). 

VA treatment records from the Northern California HCS from July 1997 to September 2011 are of record.  A March 2001 treatment note by Dr. V.W. states that the Veteran was seen for a follow-up regarding his hypertension.  However, the progress note regarding the initial diagnosis of hypertension is not of record; subsequent treatment notes indicate the hypertension diagnosis was added to the Veteran's "Problem List" as "benign hypertension" in April 1999 by Dr. V.W.  See, e.g., June 2004 VA ENT Consult note.  On remand, the AOJ should make appropriate efforts to obtain all treatment records by Dr. V.W. at the Sacramento VAMC, to include from April 1999 when hypertension was diagnosed.

Upon VA examination in October 2011, the Veteran reported that his hypertension was diagnosed by a private physician in Yuba City, California in about 1992.  No private treatment records are associated with the claims file.  On remand, the AOJ should ask the Veteran to identify all private providers who have diagnosed or treated his hypertension, and make appropriate efforts to obtain those records.

Further, the Veteran contended in an August 2006 statement that his hypertension is associated with his posttraumatic stress disorder (PTSD).  On remand, the AOJ should provide the Veteran with a new VCAA notice that includes the necessary information for secondary service connection claims.  

Upon VA examination in October 2011, the VA examiner opined that is was less likely than not that the Veteran's hypertension was incurred in or caused by the Veteran's exposure to Agent Orange in service.  However, the VA examiner did not address any relationship between the Veteran's service-connected PTSD and his hypertension.  On remand, the AOJ should obtain an addendum opinion from the October 2011 VA examiner addressing the theory of secondary service connection.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify all diagnoses and treatment for hypertension since separation from service, to include both private and VA treatment.  The AOJ should obtain all identified private treatment records, to include from the private physician in Yuba City, California dated around 1992.  The Veteran's assistance should be requested as needed.  All outstanding VA treatment records should be obtained, to include records from the Northern California HCS dated between December 1968 and July 1997, as well as all treatment records by Dr. V.W. at the Sacramento VAMC, to include from April 1999.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After the above development has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the October 2011 VA examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's hypertension.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After the record review, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension had its onset within the first post-service year following discharge from active military service?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was proximately due to or the result of the Veteran's PTSD?

The examiner should specifically address the Veteran's contention that his hypertension is associated with his PTSD.  See August 2006 Veteran statement.

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated by the Veteran's PTSD?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examiner's addendum opinion complies with the Board's remand instructions.

5. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



